Title: To James Madison from Daniel Carroll Brent, 10 September 1807
From: Brent, Daniel Carroll
To: Madison, James



Sir,
Washington, September 10th 1807.

I have just received your letter of the 6th Inst with several enclosures, but those, particularly referred to by you, concerning Strachan, the Eastern shore seaman, were wanting.  The deficiency, however, has been supplied: as a duplicate set of these papers had been retained at the office, and it is now sent to Mr. Smith, with such of the Documents in relation to Ware and Masters, the two other seamen, as you intimate a wish to be made public, to be published in his paper.
I have delivered over to the Navy office your letter for the Secretary, with the list of Articles for Algiers.  The whole Commission will be executed by that Department, agreeably to your request.
Mr. Smith, of the War office, requests me to inform you, that a Remittance will be made to Mr. Foronda to day, to re-imburse Salcedo’s advance to Pike, according to your wish.  I have the Honor to be, with perfect Respect, Sir, Your Obed: & faithful servt.

Danl. Brent

